This petition for quo warranto seeks to test the right of respondent to hold and exercise the title and privilege vested in him as nominee of the Democratic Party to the office of County Commissioner, First County Commissioner District of Hillsborough County.
The facts presented and the questions raised are similar to those involved in State on relation of Ben Watkins vs. J. M. Fernandez, decided this date. The rule to show cause will therefore be denied on authority of that case.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS, J., agrees to the conclusion.